As filed with the Securities and Exchange Commission on April 29, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2014 Item 1. Schedule of Investments. GoodHaven Fund SCHEDULE OF INVESTMENTS at February 28, 2014 (Unaudited) Shares COMMON STOCKS - 69.0% Value Computer & Internet Software - 7.9% Google, Inc. - Class A 1 $ Microsoft Corp. Computers & Peripheral Equipment - 11.4% Hewlett-Packard Co. Systemax, Inc. 1,2 Consumer Products - 5.1% Spectrum Brands Holdings, Inc. Diversified Holding Companies - 6.9% Berkshire Hathaway, Inc. - Class B 1 Harbinger Group, Inc. 1,3 Leucadia National Corp. Financial Services - 1.4% Federated Investors, Inc. - Class B Loan Servicing - 8.3% Ocwen Financial Corp. 1 Walter Investment Management Corp. 1 Marine Services & Equipment - 2.1% SEACOR Holdings, Inc. 1 Stolt-Nielsen Limited 2 Metals & Mining - 6.2% Barrick Gold Corp. Goldcorp, Inc. Oil & Gas Exploration & Production - 9.4% Birchcliff Energy Ltd. 1 Devon Energy Corp. EXCO Resources, Inc. WPX Energy, Inc. 1 Property/Casualty Insurance - 4.9% Alleghany Corp. 1 White Mountains Insurance Group Retailing - 4.4% Sears Holdings Corp. 1 Staples, Inc. Telecommunications - 1.0% Sprint Nextel Corp. 1 TOTAL COMMON STOCKS (Cost $309,488,635) GUERNSEY INVESTMENT FUND - 1.0% JZ Capital Partners Limited 2 TOTAL GUERNSEY INVESTMENT FUND (Cost $4,201,658) EXCHANGE TRADED FUNDS & NOTES - 1.0% PowerShares DB 3x Inverse Japanese Govt Bond Futures ETN PowerShares DB Inverse Japanese Govt Bond Futures ETN ProShares UltraShort FTSE Europe ETF TOTAL EXCHANGE TRADED FUNDS & NOTES (Cost $6,690,124) Principal Amount FOREIGN GOVERNMENT SECURITIES - 11.1% CAD10,340,000 Canadian Treasury Bill, 0.991%, due 3/27/14 4 CAD10,600,000 Canadian Treasury Bill, 1.032%, due 5/8/144 CAD5,000,000 Canadian Treasury Bill, 0.916%, due 6/19/14 4 CAD10,900,000 Canadian Treasury Bill, 1.313%, due 7/3/144 CAD10,000,000 Canadian Treasury Bill, 1.583%, due 7/31/14 4 NOK119,800,000 Norwegian Treasury Bill, 1.681%, due 3/19/14 4 TOTAL FOREIGN GOVERNMENT SECURITIES (Cost $63,444,397) U.S. GOVERNMENT SECURITIES - 5.4% U.S. Treasury Bills - 5.4% $ 0.073%, due 4/10/14 4 0.055%, due 5/29/14 4 TOTAL U.S. GOVERNMENT SECURITIES (Cost $29,997,018) MISCELLANEOUS SECURITIES - 2.2% 1,5 TOTAL MISCELLANEOUS SECURITIES (Cost $14,062,263) Total Investments (Cost $427,884,095) - 89.7% Cash and Other Assets in Excess of Liabilities - 10.3% TOTAL NET ASSETS - 100.0% $ ETF Exchange Traded Fund ETN Exchange Traded Note CAD Canadian Dollar NOK Norwegian Krone 1 Non-income producing security. 2 A portion of these securities are considered illiquid. As of February 28, 2014, the total market value of illiquid securities was $7,906,505 or 1.4% of net assets. 3 Security is exempt from registration under Rule 144a of the Securities Act of 1933. Effective April 24, 2014, all restrictions have been lifted and the security may be sold without limitation. 4 Coupon represents the yield to maturity from the purchase price. 5 Represents previously undisclosed securities which the fund has held for less than one year. The cost basis of investments for federal income tax purposes at February 28, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. GoodHaven Fund SCHEDULE OF OPTIONS WRITTEN at February 28, 2014 (Unaudited) Contracts (100 shares per contract) Value CALL OPTIONS WRITTEN Loan Servicing Ocwen Financial Corp. Expiration: April 2014, Exercise Price: $37.50 $ Telecommunications Sprint Nextel Corp. Expiration: May 2014, Exercise Price: $10.00 Expiration: May 2014, Exercise Price: $11.00 TOTAL CALL OPTIONS WRITTEN (Proceeds $967,171) $ GoodHaven Fund Summary of Fair Value Exposure at February 28, 2014 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of February 28, 2014. See the Schedule of Investments for industry breakouts. Description Level 1 Level 2 Level 3 Total Investments at Fair Value Assets Common Stocks $ $
